Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/841,429, filed on May 01, 2019.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US 9,156,478 B2), in view of Vergara (CA 2714733 C, provided by examiner) and Liu et al. (CN 108313084 B, provided with translation).
Regarding claim 1, Forbes teaches (Fig. 1a-1d and 2a): A gondola railcar (20) comprising: a first side sheet (60); a second side sheet (60); a bottom plate (70) coupled to the first and second side sheets (60); a first bolster (80) coupled to the bottom plate (70); a second bolster (80) coupled to the bottom plate (70); and cross-bearer structures (82), a first cross-bearer structure (82) comprising: a first cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first and second bolsters (annotated Fig. 1c below); a first side post (annotated Fig. 1c below) coupled to the cross-bearer (82) (Fig. 1c) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60); and a second side post (annotated Fig. 1c below; behind first side post on opposite side sheet) coupled to the cross-bearer (82) (col. 7, lines 22-25) and welded to the second side sheet (60) (col. 6, lines 57-60); and a second cross-bearer structure (82) comprising: a second cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between  the first cross-bearer (82) and the second bolster (annotated Fig. 1c below); a third side post (annotated Fig. 1c below) coupled to the second cross-bearer (82) and welded to the first side sheet (col. 6, lines 57-60); and a fourth side post (annotated Fig. 1c below; behind third side post on opposite side sheet) coupled to the second cross-bearer (82) and welded to the second side sheet (col. 6, lines 57-60).
Forbes does not explicitly teach that the first and second side sheets comprise an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) and a yield strength of at least 65 ksi (or ~448 Mpa) (claim 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the side sheets with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21). Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Forbes further teaches a plurality of cross bearer structures (82), but does not explicitly teach that there are exactly two cross bearer structures. 
However, Liu teaches (Fig. 1-4): exactly two cross bearer structures (4, 6). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to decrease the number of cross bearer structures to exactly two, as taught by Liu, to accommodate gondola cars with reduced length and reduced overall weight such as for carrying smaller sized lading. Further, it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 2, Forbes, Vergara, and Liu teach the elements of claim 1, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a center sill (62)(Fig. 1c-1d) coupled to the bottom plate (70), the first and second bolsters (annotated Fig. 1c below) and the first and second cross-bearers (annotated Fig. 1c below) are coupled to the center sill (Fig. 1d).
Regarding claim 3, Forbes, Vergara, and Liu teach the elements of claim 1, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a first end sheet (30) coupled to the bottom plate (70) and to the first (60) and second side sheets (60); and a second end sheet (32) coupled to the bottom plate (70) and to the first and second side sheets (60). 
Regarding claim 5, Forbes, Vergara, and Liu teach the elements of claim 1, as stated above. Forbes further teaches (Fig. 1a-1d and 2a):  a fifth side post (annotated Fig. 1c below) coupled to the first bolster (annotated Fig. 1c below) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60), the first side post (annotated Fig. 1c below) between the third and fifth side posts (annotated Fig. 1c below); a sixth side post (annotated Fig. 1c below) coupled to the first bolster (col. 7, lines 22-25) and welded to the second side sheet (col. 6, lines 57-60), the second side post (annotated Fig. 1c below) between the fourth and sixth side posts (annotated Fig. 1c below); a seventh side post (annotated Fig. 1c below) coupled to the second bolster (annotated Fig. 1c below) and welded to the first side sheet ) (col. 6, lines 57-60), the third side post between the first and seventh side posts (annotated Fig. 1c below); and an eighth side post coupled to the second bolster (annotated Fig. 1c below) and welded to the second side sheet (col. 6, lines 57-60), the fourth side post between the second and eighth side posts (annotated Fig. 1c below). 
Regarding claim 6, Forbes, Vergara, and Liu teach the elements of claim 5, as stated above. Forbes further teaches (Fig. 1a-1d and 2a):  a distance between the first cross-bearer and the second cross-bearer is substantially the same as a distance between the second cross-bearer and the second bolster (annotated Fig. 1c below). 
The term “substantially” is interpreted as “to an extent”. Therefore, the distance between the first cross-bear and the second cross-bearer is substantially the same as the distance between the second cross-bearer and the second bolster.  
Regarding claim 7, Forbes, Vergara, and Liu teach the elements of claim 1, as stated above. Forbes does not explicitly teach that the bottom plate comprises an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) and a yield strength of at least 65 ksi (or ~448 Mpa) (claim 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the bottom plate with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21). 
Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Forbes teaches (Fig. 1a-1d and 2a): A method comprising: positioning a gondola railcar (20), the gondola railcar (20) comprising: a first side sheet (60); a second side sheet (60); a bottom plate (70) coupled to the first and second side sheets (60); a first bolster (annotated Fig. 1c below) coupled to the bottom plate (70); a second bolster (annotated Fig. 1c below) coupled to the bottom plate (70); and a first cross-bearer structure (82) comprising: a first cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first and second bolsters (annotated Fig. 1c below); a first side post (annotated Fig. 1c below) coupled to the cross-bearer (82) (Fig. 1c) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60); and a second side post (annotated Fig. 1c below; behind first side post on opposite side sheet) coupled to the cross-bearer (82) (col. 7, lines 22-25) and welded to the second side sheet (60) (col. 6, lines 57-60); and a second cross-bearer structure (82) comprising: a second cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first cross-bearer (82) and the second bolster (annotated Fig. 1c below); a third side post (annotated Fig. 1c below) coupled to the second cross-bearer (82) and welded to the first side sheet (col. 6, lines 57-60); and a fourth side post (annotated Fig. 1c below; behind third side post on opposite side sheet) coupled to the second cross-bearer (82) and welded to the second side sheet (col. 6, lines 57-60); and unloading a commodity from the gondola railcar (col. 9, lines 12-14).
Forbes does not explicitly teach that the first and second side sheets comprise an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) and a yield strength of at least 65 ksi (or ~448 Mpa) (claim 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the side sheets with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21). Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Forbes further teaches a plurality of cross bearer structures (82), but does not explicitly teach that there are exactly two cross bearer structures. 
However, Liu teaches (Fig. 1-4): exactly two cross bearer structures (4, 6). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to decrease the number of cross bearer structures to exactly two, as taught by Liu, to accommodate gondola cars with reduced length and reduced overall weight such as for carrying smaller sized lading. Further, it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 9, Forbes, Vergara, and Liu teach the elements of claim 8, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a center sill (62)(Fig. 1c-1d) coupled to the bottom plate (70), the first and second bolsters (annotated Fig. 1c below) and the first and second cross-bearers (annotated Fig. 1c below) are coupled to the center sill (Fig. 1d).
Regarding claim 10, Forbes, Vergara, and Liu teach the elements of claim 8, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a first end sheet (30) coupled to the bottom plate (70) and to the first (60) and second side sheets (60); and a second end sheet (32) coupled to the bottom plate (70) and to the first and second side sheets (60). 
Regarding claim 12, Forbes, Vergara, and Liu teach the elements of claim 8, as stated above. Forbes further teaches (Fig. 1a-1d and 2a):  a fifth side post (annotated Fig. 1c below) coupled to the first bolster (annotated Fig. 1c below) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60), the first side post (annotated Fig. 1c below) between the third and fifth side posts (annotated Fig. 1c below); a sixth side post (annotated Fig. 1c below) coupled to the first bolster (col. 7, lines 22-25) and welded to the second side sheet (col. 6, lines 57-60), the second side post (annotated Fig. 1c below) between the fourth and sixth side posts (annotated Fig. 1c below); a seventh side post (annotated Fig. 1c below) coupled to the second bolster (annotated Fig. 1c below) and welded to the first side sheet ) (col. 6, lines 57-60), the third side post between the first and seventh side posts (annotated Fig. 1c below); and an eighth side post coupled to the second bolster (annotated Fig. 1c below) and welded to the second side sheet (col. 6, lines 57-60), the fourth side post between the second and eighth side posts (annotated Fig. 1c below). 
Regarding claim 13, Forbes, Vergara, and Liu teach the elements of claim 12, as stated above. Forbes further teaches (Fig. 1a-1d and 2a):  a distance between the first cross-bearer and the second cross-bearer is substantially the same as a distance between the second cross-bearer and the second bolster (annotated Fig. 1c below). 
The term “substantially” is interpreted as “to an extent”. Therefore, the distance between the first cross-bear and the second cross-bearer is substantially the same as the distance between the second cross-bearer and the second bolster.  
Regarding claim 14, Forbes, Vergara, and Liu teach the elements of claim 8, as stated above. Forbes does not explicitly teach that the bottom plate comprises an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) and a yield strength of at least 65 ksi (or ~448 Mpa) (claim 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the bottom plate with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21). 
Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Forbes teaches (Fig. 1a-1d and 2a): A gondola railcar (20) comprising: a first side sheet (60); a second side sheet (60); a bottom plate (70) coupled to the first and second side sheets (60); a first bolster (80) coupled to the bottom plate (70); a second bolster (80) coupled to the bottom plate (70); and cross-bearer structures (82), a first cross-bearer structure (82) comprising: a first cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first and second bolsters (annotated Fig. 1c below); a first side post (annotated Fig. 1c below) coupled to the cross-bearer (82) (Fig. 1c) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60); and a second side post (annotated Fig. 1c below; behind first side post on opposite side sheet) coupled to the cross-bearer (82) (col. 7, lines 22-25) and welded to the second side sheet (60) (col. 6, lines 57-60); and a second cross-bearer structure (82) comprising: a second cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between  the first cross-bearer (82) and the second bolster (annotated Fig. 1c below); a third side post (annotated Fig. 1c below) coupled to the second cross-bearer (82) and welded to the first side sheet (col. 6, lines 57-60); and a fourth side post (annotated Fig. 1c below; behind third side post on opposite side sheet) coupled to the second cross-bearer (82) and welded to the second side sheet (col. 6, lines 57-60); and a commodity loaded in the gondola railcar (col. 9, lines 12-14)
Forbes does not explicitly teach that the first and second side sheets comprise an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) and a yield strength of at least 65 ksi (or ~448 Mpa) (claim 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the side sheets with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21). Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Forbes further teaches a plurality of cross bearer structures (82), but does not explicitly teach that there are exactly two cross bearer structures. 
However, Liu teaches (Fig. 1-4): exactly two cross bearer structures (4, 6). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to decrease the number of cross bearer structures to exactly two, as taught by Liu, to accommodate gondola cars with reduced length and reduced overall weight such as for carrying smaller sized lading. Further, it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 16, Forbes, Vergara, and Liu teach the elements of claim 15, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a center sill (62)(Fig. 1c-1d) coupled to the bottom plate (70), the first and second bolsters (annotated Fig. 1c below) and the first and second cross-bearers (annotated Fig. 1c below) are coupled to the center sill (Fig. 1d).
Regarding claim 17, Forbes, Vergara, and Liu teach the elements of claim 15, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a first end sheet (30) coupled to the bottom plate (70) and to the first (60) and second side sheets (60); and a second end sheet (32) coupled to the bottom plate (70) and to the first and second side sheets (60). 
Regarding claim 19, Forbes, Vergara, and Liu teach the elements of claim 15, as stated above. Forbes further teaches (Fig. 1a-1d and 2a):  a fifth side post (annotated Fig. 1c below) coupled to the first bolster (annotated Fig. 1c below) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60), the first side post (annotated Fig. 1c below) between the third and fifth side posts (annotated Fig. 1c below); a sixth side post (annotated Fig. 1c below) coupled to the first bolster (col. 7, lines 22-25) and welded to the second side sheet (col. 6, lines 57-60), the second side post (annotated Fig. 1c below) between the fourth and sixth side posts (annotated Fig. 1c below); a seventh side post (annotated Fig. 1c below) coupled to the second bolster (annotated Fig. 1c below) and welded to the first side sheet ) (col. 6, lines 57-60), the third side post between the first and seventh side posts (annotated Fig. 1c below); and an eighth side post coupled to the second bolster (annotated Fig. 1c below) and welded to the second side sheet (col. 6, lines 57-60), the fourth side post between the second and eighth side posts (annotated Fig. 1c below). 
Regarding claim 20, Forbes, Vergara, and Liu teach the elements of claim 19, as stated above. Forbes further teaches (Fig. 1a-1d and 2a):  a distance between the first cross-bearer and the second cross-bearer is substantially the same as a distance between the second cross-bearer and the second bolster (annotated Fig. 1c below). 
The term “substantially” is interpreted as “to an extent”. Therefore, the distance between the first cross-bear and the second cross-bearer is substantially the same as the distance between the second cross-bearer and the second bolster.  


    PNG
    media_image1.png
    505
    1074
    media_image1.png
    Greyscale


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US 9,156,478 B2), in view of Vergara (CA 2714733 C, provided by examiner), Liu et al. (CN 108313084 B, provided with translation), and King (US 0,664,646 A).
Regarding claim 4, Forbes, Vergara, and Liu teach the elements of claim 1, as stated above. Forbes does not explicitly teach that the gondola railcar weighs less than 50,000 pounds. 
However, King teaches (Fig. 1-3): A railway car having a capacity of about sixty to eighty thousand pounds, wherein the dead-weight or the weight of the parts entering into the construction of the car is about one-third the weight of the load designed to be carried by the car (page 1, col. 1, lines 34-42). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to construct a gondola railcar with a weight of less than 50,000 pounds, as taught by King, to ensure that “the structure be amply strong to carry the loads intended, as well as being sufficiently light” (page 1, col. 1, lines 34-42). 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a material for a gondola car that is lightweight, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Forbes, Vergara, and Liu teach the elements of claim 8, as stated above. Forbes does not explicitly teach that the gondola railcar weighs less than 50,000 pounds. 
However, King teaches (Fig. 1-3): A railway car having a capacity of about sixty to eighty thousand pounds, wherein the dead-weight or the weight of the parts entering into the construction of the car is about one-third the weight of the load designed to be carried by the car (page 1, col. 1, lines 34-42). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to construct a gondola railcar with a weight of less than 50,000 pounds, as taught by King, to ensure that “the structure be amply strong to carry the loads intended, as well as being sufficiently light” (page 1, col. 1, lines 34-42). 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a material for a gondola car that is lightweight, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 18, Forbes, Vergara, and Liu teach the elements of claim 15, as stated above. Forbes does not explicitly teach that the gondola railcar weighs less than 50,000 pounds. 
However, King teaches (Fig. 1-3): A railway car having a capacity of about sixty to eighty thousand pounds, wherein the dead-weight or the weight of the parts entering into the construction of the car is about one-third the weight of the load designed to be carried by the car (page 1, col. 1, lines 34-42). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to construct a gondola railcar with a weight of less than 50,000 pounds, as taught by King, to ensure that “the structure be amply strong to carry the loads intended, as well as being sufficiently light” (page 1, col. 1, lines 34-42). 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a material for a gondola car that is lightweight, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-2736270-A: Teaches a built-up welded type underframes for locomotives, with cross-bearers (27, 28, 29), front and rear bolsters (3, 4), and center sill (3, 4). 
US-3386600-A: A shipping gondola, wherein the entire weight of the gondola can be as low as 2000 pounds, whereas a typical cargo container of the same dimensions weighs as much as 5000 pounds.
US-20070101895-A1: Teaches the gondola car includes a center sill; the center sill has a pair of spaced apart webs extending downwardly from the floor panel, the webs each have an upper margin mated to the floor panel; the gondola car includes at least one cross-bearer, the cross-bearer has at least one web, and the web of the cross-bearer has an upper margin mated directly to the floor panel; the floor panel defines an upper flange of the center sill and the cross-bearers, and a bottom flange of the side beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617